DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 5/15/22. Claims 1, 6, and 10-12 have been amended, claims 3 and 14 have been cancelled and no new claims have been added. Thus, claims 1-2, 4-13, and 15-20 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangano (6929612) in view of Kitchens (2015/0272815), Liu (2009/0286571), and Brady (4935972).

    PNG
    media_image1.png
    247
    358
    media_image1.png
    Greyscale

Annotated fig 4 of Kitchens.
 	With respect to claim 1, Mangano discloses a muscle massage roller assembly (10, fig 3), the assembly comprising a tubular member (18, fig 3) being elongated and having a first end (18a, fig 1), a second end (18b, fig 1), and a perimeter surface (see outline shape between first and second ends) extending between the first and second ends, the tubular member comprising a substantially solid member (16, fig 3), the tubular member comprising a foamed elastomer (foam tube 15 and 16, fig 3) and being resiliently compressible (see col. 2, lines 58-60), the tubular member having a cylindrical shape (see shape of 18 in fig 1) and having a length (length approx. 30 inches; see col 3, lines 21-22) greater than a diameter (3-4 inches; see col. 3, line 22); and the tubular member having a vibrator (14, fig 3) in a well (cutout space in 16, fig 6), but lacks the well being in the first end and configured to receive a cellular phone and the well extending therein, the well having a width, height and depth, the width being greater than the height. 
However, Brady teaches a vibrating device (14, fig 5) with a pocket (see opening in 14 in fig 5 with dashed lines to vibrator) to hold the vibrator (34, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well of Mangano to be an opening as taught by Brady so as to allow for easy access to the vibrator for retrieving or replacing electronics.
However, Liu teaches a cell phone (mobile phone) with an app for employing vibration (see [0008], line 7) for massaging a user (see [0008], lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted vibrator of Mangano with the cell phone and app as taught by Liu so as to replace one known vibrating device with another to provide therapeutic vibration to the user for increased comfort.
Further, the modified Mangano lacks the well to frictionally engage the cellular phone such that cellular phone extends outwardly away from first end.
However, Kitchens teaches a pocket (22, fig 4) for frictionally engaging an electronic device (see tight engagement of device 38 in pocket, friction between the electronic and pocket) such that the device extends outwardly away (see in fig 4 the device extends past the pocket space) and the pocket has a first section (see annotated fig 4 of Kitchens), a second section (see annotated fig 4 of Kitchens), and middle section (see annotated fig 4 of Kitchens) positioned between the first and second sections, the first section being positioned adjacent to the first end (after modification in claim 1), the second section being positioned between the middle section and the second end (due to the orientation by modification in claim 1 the second section is between the middle section and second end), the first section having a greater height than the second section, the second section (see annotated fig 4 of Kitchens) being configured to frictionally engage the cellular phone, a height of the middle section decreasing from the first section to the second section (see annotated fig 4 of Kitchens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well of the modified Mangano to be shaped with multiple sections allowing frictional engagement of the cell phone and extension past the end of the well as taught by Kitchens so as to provide easy access for the user to apply therapeutic massaging.
With respect to claim 12, Mangano discloses a muscle massaging system (10, fig 3), the assembly comprising a tubular member (18, fig 3) being elongated and having a first end (18a, fig 1), a second end (18b, fig 1), and a perimeter surface (see outline shape between first and second ends) extending between the first and second ends, the tubular member comprising a substantially solid member (16, fig 3), the tubular member comprising a foamed elastomer (foam tube 15 and 16, fig 3) and being resiliently compressible (see col. 2, lines 58-60), the tubular member having a cylindrical shape (see shape of 18 in fig 1) and having a length (length approx. 30 inches; see col 3, lines 21-22) greater than a diameter (3-4 inches; see col. 3, line 22); and the tubular member having a vibrator (14, fig 3) in a well (cutout space in 16, fig 6) and the tubular member vibrating when the vibrator vibrates (see col. 3, lines 58-65), but lacks the well being in the first end and configured to receive a cellular phone and the well extending therein, the well having a width, height and depth, the width being greater than the height. 
However, Brady teaches a vibrating device (14, fig 5) with a pocket (see opening in 14 in fig 5 with dashed lines to vibrator) to hold the vibrator (34, fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well of Mangano to be an opening as taught by Brady so as to allow for access to the vibrator for retrieving or replacing electronics.
However, Liu teaches a cell phone (mobile phone) with an app for employing vibration (see [0008], line 7) for massaging a user (see [0008], lines 1-2) and the cell phone configured to vibrate at a plurality of frequencies and intensities (see [0009], lines 18-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the vibrator of Mangano with the cell phone and app as taught by Liu so as to replace one known vibrating device with another to provide therapeutic vibration to the user for increased comfort.
Further, the modified Mangano lacks the well to frictionally engage the cellular phone such that the cellular phone extends outwardly away from the first end.
However, Kitchens teaches a pocket (22, fig 4) for frictionally engaging an electronic device (see tight engagement of device 38 in pocket, friction between the electronic and pocket) such that the device extends outwardly away (see in fig 4 the device extends past the pocket space) and the pocket has a first section (see annotated fig 4 of Kitchens), a second section (see annotated fig 4 of Kitchens), and middle section (see annotated fig 4 of Kitchens) positioned between the first and second sections, the first section being positioned adjacent to the first end (after modification in claim 1), the second section being positioned between the middle section and the second end (due to the orientation by modification in claim 1 the second section is between the middle section and second end), the first section having a greater height than the second section, the second section (see annotated fig 4 of Kitchens) being configured to frictionally engage the cellular phone, a height of the middle section decreasing from the first section to the second section (see annotated fig 4 of Kitchens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well of the modified Mangano to be shaped with multiple sections allowing frictional engagement of the cell phone and extension past the end of the well as taught by Kitchens so as to provide easy access for the user to apply therapeutic massaging.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangano in view of Kitchens, Liu, and Brady as applied to claims 1 and 12 above, and further in view of Morris (2020/0214928).
With respect to claims 2 and 13, the modified Mangano discloses the tubular member has a diameter between 3-4 inches (see col. 3, lines 21-22 of Mangano), the tubular member having a length from 30 inches (see col. 3, lines 21-22 of Mangano), but lacks the diameter being between 5-8 inches.
Mangano in col. 3, lines 23-24 discloses the device could be made smaller or larger. Thus, it appears that choosing a particular dimension, i.e. 5-8 inch diameter is considered an obvious design choice, and it appears that the device of Mangano would perform equally as well with a diameter of 5-8 inches. In addition, Morris teaches a foam roller (100, fig 2) with a diameter of 132mm (5.19685 inches; [0041], lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the tubular member of Mangano to be larger as taught by Morris so as to provide a better support to a user since the tubular member of Mangano will perform equally as well with a larger diameter (see col. 3, line 23-24 of Mangano). 
Claims 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangano in view of Kitchens, Liu, and Brady as applied to claims 1 and 12 above, and further in view of Uchida (6311335).
With respect to claims 4, 6, 15 and 17, the modified Mangano shows the well is sized to fit a cell phone (see modification in claim 1 above) but lacks the specific width of the well.
However, Uchida teaches a pocket (see col. 2, lines 0-52) with a width (x, fig 1A) of 6-9cm (see col. 2, line 53-54). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well of the modified Mangano with a larger width as taught by Uchida so as to provide an opening dependent on the size of the cell phone since the well of the modified Mangano would function equally as well with the larger width.
With respect to claims 5,7, 16 and 18, the modified Mangano shows the well is sized to fit a cell phone (see modification in claim 1 above) but lacks the specific total depth of the well.
However, Uchida teaches a pocket (see col. 2, lines 50-52) with a total depth (h, fig 1B) of 6cm-11cm (see col. 2, lines 60-62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well of the modified Mangano with a total depth as taught by Uchida so as to provide an opening dependent on the size of the cell phone since the well of the modified Mangano would function equally as well with the large total depth.
With respect to claims 8, 10, and 19, the modified Mangano shows the well is sized to fit a cell phone (see modification in claim 1 above) but lacks the specific total depth of the well.
However, it would be an obvious design choice to make the first section has a depth between 20.0 mm and 40.0 mm, the middle section has a depth between 30.0 mm and 50.0 mm, and the second section has a depth between 20.0 mm and 40.0 mm. Uchida teaches a pocket (see col. 2, lines 50-52) with a total depth (h, fig 1B) of 6cm-11cm (see col. 2, lines 60-62). The well of the modified Mangano would function equally as well with the larger total depth as taught by Uchida and therefore the each section of the well would be in the ranges dependent on the size of the phone and defined sections. 
With respect to claims 9, 11, and 20, the modified he modified Mangano shows the well is sized to fit a cell phone (see modification in claim 1 above) but lacks the specific total depth of the well.
However, it would be an obvious design choice to make the height of the first section is between 15.0 mm and 25.0 mm, and the height of the second section is between 4.0 mm and 8.0 mm. The well of the modified Mangano is sized to be larger in the first section and decreases through to second section therefore it would be obvious for the first section to have a larger height. The heights of 15.0 mm and 25.0 mm, and 4.0 mm and 8.0 mm would be dependent on the phone size and the well of the modified Mangano would function equally as well with the specified heights.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/997,578 in view of Mangano (6929612). 
The instant application claims are broader in at least one aspect and also recite additional features not claimed in the copending application claims.
For claim 1:
Regarding the broadening aspect of the instant application claims, the following comparison between the copending application claims and the instant application claims highlights (see underlined features in the copending claims) what elements have been excluded in the presentation of the application claims.
Copending Application claim 7
Instant application claim 1
A massaging cushion system
a cushion,
said cushion being comprised of a resiliently
compressible material

a personal electronic device having vibration
capabilities such that said personal electronic
device is actuatable to vibrate

said cushion having a pocket being integrated
therein, 

said pocket insertably receiving said personal
electronic device,

thereby facilitating vibration from said
personal electronic device to be
communicated through said cushion wherein
said cushion is configured to enhance comfort
for the user by exposing the user to the
vibration

wherein the well has a width being between 80.0 mm and 100.0 mm

wherein the well has a total depth of between 80.0 mm and 150.0 mm

the cushion having a first end,
a second end,
outer surface extending therebetween,
the outer surface being continuously arcuate about an axis extending through said first and said second end,

a pocket being positioned to said first end,
cut extending through said first end. 
A muscle massage roller assembly,
a tubular member being elongated and having
a first end, a second end, and a perimeter
surface extending between the first and
second ends, the tubular member comprising
a substantially solid member, the tubular
member comprising a foamed elastomer and
being resiliently compressible;

the tubular member having a cylindrical shape
and having a length greater than a diameter;

the first end having a well extending therein,
the well having a width, height and depth, the
width being greater than the height,

the well being configured to receive a cellular
phone to frictionally engage the cellular
phone such that cellular phone extends
outwardly away from first end;

wherein the tubular member vibrates when
the cellular phone vibrates.

Thus, it is apparent, for the broadening aspect, that copending application claims 7 includes features that are not in instant application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claim 1 is anticipated by copending application claim 7, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over copending application claim 7 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, copending claim 7 fails to recite the muscle massage roller system comprising a tubular member. However, the copending claim recites a cushion which is a broad limitation which would include a tubular muscle massager. However, if there is any question that the copending claim reads on a tubular member, Mangano discloses a muscle massage roller assembly (10, fig 3), the assembly comprising a tubular member (18, fig 3) being elongated and having a first end (18a, fig 1), a second end (18b, fig 1), and a perimeter surface (see outline shape between first and second ends) extending between the first and second ends, the tubular member comprising a substantially solid member (16, fig 3), the tubular member comprising a foamed elastomer (foam tube 15 and 16, fig 3) and being resiliently compressible (see col. 2, lines 58-60), the tubular member having a cylindrical shape (see shape of 18 in fig 1) and having a length (length approx. 30 inches; see col 3, lines 21-22) greater than a diameter (3-4 inches; see col. 3, line 22). Since the copending claims recite a cushion and Mangano teaches a muscle massage roller assembly comprising a tubular member being elongated and having a first end, a second end, and a perimeter surface, the tubular member comprising a substantially solid member comprising a foamed elastomer, the tubular member having a cylindrical shape and having a length greater than a diameter, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cushion of the copending claims to be a tubular massage rolling system as taught by Mangano for the purpose of providing a massage roller for therapeutic relief. 
For claim 12:
Regarding the broadening aspect of the instant application claims, the following comparison between the copending application claims and the instant application claims highlights (see underlined features in the copending claims) what elements have been excluded in the presentation of the application claims
Copending Application claim 7
Instant application claim 12
A massaging cushion system
a cushion,
said cushion being comprised of a resiliently
compressible material

a personal electronic device having vibration
capabilities such that said personal electronic
device is actuatable to vibrate

said cushion having a pocket being integrated
therein, 

said pocket insertably receiving said personal
electronic device,

thereby facilitating vibration from said
personal electronic device to be
communicated through said cushion wherein
said cushion is configured to enhance comfort
for the user by exposing the user to the
vibration

wherein the well has a width being between 80.0 mm and 100.0 mm

wherein the well has a total depth of between 80.0 mm and 150.0 mm

the cushion having a first end,
a second end,
outer surface extending therebetween,
the outer surface being continuously arcuate about an axis extending through said first and said second end,

a pocket being positioned to said first end,
cut extending through said first end. 
A muscle massage roller assembly,
a tubular member being elongated and having
a first end, a second end, and a perimeter
surface extending between the first and
second ends, the tubular member comprising
a substantially solid member, the tubular
member comprising a foamed elastomer and
being resiliently compressible;

the tubular member having a cylindrical shape
and having a length greater than a diameter;

the first end having a well extending therein,
the well having a width, height and depth, the
width being greater than the height,

a cellular phone being removably positioned in the well such that the cellular phone is frictionally engaged by the tubular member, the cellular phone extending outwardly from the first end when the cellular phone is frictionally engaged to the tubular member;

the cellular phone being configured to vibrate at a plurality of frequencies and intensities, the tubular member vibrating when the cellular phone vibrates.

Thus, it is apparent, for the broadening aspect, that copending application claim 7 includes features that are not in instant application claim 12. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since instant application claim 12 is anticipated by copending application claim 7, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 12 is obvious over copending application claim 7 with respect to the broadening aspect.
With respect to the additional features recited in application claim 12, copending claim 7 fails to recite the muscle massage roller system comprising a tubular member. However, the copending claim recites a cushion which is a broad limitation which would include a tubular muscle massager. However, if there is any question that the copending claim reads on a tubular member, Mangano discloses a muscle massage roller assembly (10, fig 3), the assembly comprising a tubular member (18, fig 3) being elongated and having a first end (18a, fig 1), a second end (18b, fig 1), and a perimeter surface (see outline shape between first and second ends) extending between the first and second ends, the tubular member comprising a substantially solid member (16, fig 3), the tubular member comprising a foamed elastomer (foam tube 15 and 16, fig 3) and being resiliently compressible (see col. 2, lines 58-60), the tubular member having a cylindrical shape (see shape of 18 in fig 1) and having a length (length approx. 30 inches; see col 3, lines 21-22) greater than a diameter (3-4 inches; see col. 3, line 22). Since the copending claims recite a cushion and Mangano teaches a muscle massage roller assembly comprising a tubular member being elongated and having a first end, a second end, and a perimeter surface, the tubular member comprising a substantially solid member comprising a foamed elastomer, the tubular member having a cylindrical shape and having a length greater than a diameter, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cushion of the copending claims to be a tubular massage rolling system as taught by Mangano for the purpose of providing a massage roller for therapeutic relief.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/15/22 have been fully considered but they are not persuasive. Applicant argues on pg. 6 that "Kitchens teaches a flexible pocket on a sock such that Kitchens neither has a well having the claimed shape, nor would render obvious any modification to a well in the end of a tubular member as claimed." This argument is not taken well. Prior art Kitchens teaches the shape as required by amended claim 1, where the three sections decrease in height (see annotated figure). Further, one of ordinary skill would look to the sock of Kitchens when teaching the pocket shape, since both the instant application and Kitchens pockets are used to hold vibration devices. Both function the same and would be used to modify a tubular member pocket. In addition, the pocket of Kitchens is coupled to the inside of the sock making it more of a well as required by the claim (see [0013], lines 1-3 of Kitchens). Thus, the rejections stands .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shoemaker (WO2010/003010) is cited to show an additional vibrating pad.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785